Citation Nr: 0710548	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-17 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for hepatitis A. 

2.  Entitlement to service connection for hepatitis B and C. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1967 to May 1970  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision.  In January 
2006, the veteran appeared at a hearing at the RO before the 
undersigned. 

The issues of service connection for hepatitis B and C and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for hepatitis A in 
October 1970.  The veteran did not appeal that decision 
within one year of being notified by the RO.

2.  Evidence received since the October 1970 rating decision 
is cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1970 RO decision denying service connection 
for hepatitis A is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2006).  

2.  New and material evidence has not been submitted to 
reopen the veteran's claim for entitlement to service 
connection for hepatitis A.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in June 2004, July 
2004, and July 2005.  The RO specifically informed the 
veteran of the evidence required to substantiate his claim, 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf, and to submit any 
evidence in his possession pertaining to his claim.  
Additionally, the requirements set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) regarding new and material 
evidence claims have been met.  The veteran has been notified 
of the evidence and information necessary needed to reopen 
his claim, to substantiate each element of the underlying 
service connection claim, and to substantiate the elements 
needed for service connection that were found insufficient in 
the prior denial on the merits.  Therefore, the Board finds 
that he was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains VA and private treatment records and lay 
statements.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  Since the claim has not be found 
to be reopened by way of submission of new and material 
evidence, no disability rating or effective date will be 
assigned and as such there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

The RO denied service connection for hepatitis in October 
1970.  The basis of this denial was that hepatitis was not 
found on the last examination and the examination report at 
service separation noted no abnormalities despite a diagnosis 
of infectious hepatitis in 1970.  The veteran was informed of 
that decision and he did not file a timely appeal.  The 
October 1970  decision denying service connection for 
hepatitis is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302, 
20.1103.  

The evidence at the time of the October 1970 rating decision 
included a September 1970 VA examination report noting a 
diagnosis of a history of infectious hepatitis with no 
residuals.  It is notable that infectious hepatitis is now 
defined as hepatitis A.  See Dorland's Illustrated Medical 
Dictionary 837 (30th ed. 2003).  

In May 2004, the veteran sought to reopen his claim for 
hepatitis A.  To reopen the claim, the veteran must submit 
new and material evidence.  See 38 U.S.C.A. 
§ 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Among the new evidence received since the October 1970 rating 
decision are laboratory test results showing that the veteran 
is positive for HAVAB T and negative for HAVAB M.  There is 
also a letter from the veteran's sister recounting her 
observations of the veteran's health, including a discussion 
of his hospitalization for hepatitis A and B after service 
discharge.  Notably absent is any evidence demonstrating 
current hepatitis A and not just the presence of hepatitis A 
antibodies.  There is also no evidence indicating hepatitis A 
at service separation.  The evidence at the time of the 
October 1970 rating decision already established a history of 
infectious hepatitis.  While the new evidence was not 
previously considered, it is cumulative and redundant of the 
evidence of record at the time of the October 1970 rating 
decision.  Additionally, it does not raise a reasonable 
possibility of substantiating the claim.  The veteran has, 
therefore, not presented new and material evidence to reopen 
the claim for service connection.  Accordingly, the petition 
to reopen the service connection claim is denied.   


ORDER

New and material evidence has been not received sufficient to 
reopen a claim of entitlement to service connection for 
hepatitis A.  


REMAND

The veteran essentially contends that he has hepatitis B and 
C as a result of his in-service hepatitis A.  Service medical 
records show that in March 1970, the veteran was diagnosed 
with infectious hepatitis which resolved.  Current treatment 
records show diagnoses for hepatitis B and C.  On remand, 
examination of the veteran and an etiology opinion must be 
obtained before the claim for service connection for 
hepatitis B and C can be adjudicated.  

The veteran testified at his January 2006 hearing that he 
receives treatment from the VA Medical center (VAMC) in West 
Palm Beach.  Records from that facility dated up to 2004 have 
been associated with the claims folder.  On remand, all of 
the veteran's records, specifically to include his most 
recent records, should be obtained.    

The veteran also testified that he receives disability 
retirement from the U.S. Postal Service.  As these records 
are relevant to the TDIU claim on appeal, they should be 
obtained.  
Accordingly, the case is REMANDED for the following action:

1.	All of the veteran's records from the 
VAMC in West Palm Beach should be 
associated with the claims folder.  

2.	With any assistance from the veteran, 
his disability retirement records from 
the U.S. Postal Service should be 
associated with the claims folder.  All 
efforts to locate these records should 
be fully documented.

3.	Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any Hepatitis B and/or C 
found.  The claims folder, to include a 
copy of this Remand and any additional 
evidence secured, must be made 
available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.

Based upon the examination results and 
a review of the claims folder, the 
examiner should provide an opinion as 
to whether any Hepatitis B and/or C 
found on examination has a 50 percent 
probability or greater of being related 
to the veteran's active service.  The 
rationale for all opinions expressed 
must also be provided.

4.	Then, the RO should readjudicate the 
claims.  If the 
benefits sought on appeal remain denied, 
the veteran 
and his representative should be provided 
a supplemental statement of the case.  
Allow an appropriate period of time for 
response.  Thereafter, the claims should 
be returned to this Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


